 222316 NLRB No. 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We deny the General Counsel's motion to strike and request thatthe Respondent's counsel be admonished.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3We find it unnecessary to pass on the issue of whether the Re-spondent, through Regional Manager Avila, made an unlawful threat
of plant closure on April 9, 1993. Even if Avila made such a threat,
the violation would not affect the remedy, given the other unlawful
threats to close that we have found.Cal Western Transport, Inc. and Teamsters, Chauf-feurs, Warehousemen and Helpers Union,
Local No. 386, International Brotherhood of
Teamsters, AFL±CIO, CLC. Cases 32±CA±13163 and 32±CA±13228January 31, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn January 31, 1994, Administrative Law JudgeGerald A. Wacknov issued the attached decision. The
General Counsel filed exceptions, a supporting brief,and a motion to strike.1The Respondent filed excep-tions, a supporting brief, a reply to the General Coun-
sel's exceptions, and a reply to the General Counsel's
motion to strike.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3to the extent consistent with this Decisionand Order and to adopt the recommended Order as
modified.The General Counsel excepts to the judge's findingthat the Respondent did not violate Section 8(a)(3)
when it discharged employee Morrison. We find merit
in this exception for the reasons stated below.The Respondent transports milk from individualdairies to various dairy product manufacturers. Charles
Morrison worked for the Respondent as a truckdriver.
Morrison contacted the Union in March 1993 and ar-
ranged a union meeting. Thereafter, Morrison spoke to
other drivers about the Union, passed out union lit-
erature, and posted a union pamphlet on the Respond-
ent's bulletin board.On March 27, Allen Perryman, the Respondent'schief dispatcher, asked to talk to Morrison. According
to Morrison, Perryman asked, ``What's all this Union
shit I'm hearing about?'' Perryman stated that he was
hearing all kinds of rumors about the Union and theserumors were pointing to Morrison. Morrison repliedthat he didn't think that he should talk to Perryman
about the Union. Thereafter, Perryman stated that he
didn't care whether the drivers went Union or not be-
cause he (Perryman) would have his job anyway.
Perryman also asked Morrison who else was involved
with the Union and where the union meetings were
taking place. The judge found, and we agree, that
Perryman's remarks constituted unlawful threats and
interrogation.On the day after Perryman's threats and interroga-tion of Morrison, the Respondent discriminatorily dis-
charged employee Hayes for engaging in union activ-
ity. Furthermore, only 1 week later, the Respondent
discriminatorily discharged employee Duran.On June 30, Morrison was assigned to drive a truckusually driven by George Bowles. Morrison began to
remove a large box containing Bowles' tools and mate-
rials. Bowles told Morrison to ``leave the fucking box
in the truck or I'm going to kick your ass.'' Morrison
replied that if Bowles didn't want his ``shit messed
with,'' he should take it home like everybody else.
Bowles, a large man, then grabbed Morrison's shirt
and hit him in the face. Morrison was thrown back-
wards by the punch, his glasses were knocked off, and
everything he was carrying was scattered on the
ground. Morrison was spitting blood and the entire
front of his shirt was ripped off.Morrison credibly testified that he wanted to avoidgetting into a fight because he thought that the Re-
spondent would seize on any such incident as grounds
to discharge him in retaliation for his union activity.
Thus, after Bowles struck him, Morrison hollered for
Perryman to come out of the office. Perryman came
out and asked what happened. Morrison replied that
Bowles had just hit him and that he wanted him ar-
rested. Perryman replied that no one was going to be
arrested.Perryman separated the two drivers and said that hehad to make a phone call. Thereafter, Perryman came
out of his office and said that he would call the sheriff
if Morrison still wanted him to do so. Morrison had
calmed down and stated he was no longer interested in
having Bowles arrested. Bowles, who was standing
nearby, replied that the real reason Morrison didn't
want the sheriff called was because of Morrison's pos-
session of a knife which had fallen out of his tool cad-
die. The knife was a hunting knife, with a 5-inch
blade, in a leather sheath. Bowles stated that he would
have Morrison arrested for carrying a concealed weap-
on. Morrison replied that he wasn't carrying a con-
cealed weapon because the knife was being carried in
an open tool caddie, and ``besides that I have a right
to defend myself; I should have come up with it and
cut your fucking throat.'' Perryman replied that Morri-
son would not be cutting anyone in his terminal. 223CAL WESTERN TRANSPORT4See Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), affd. in NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).5Bowles was suspended for 14 days; Morrison was discharged.6Knives were used at work in connection with the cutting of tub-ing.7Although the Respondent had previously disciplined Morrison forinsubordination, Respondent admittedly discharged him ``based sole-
ly upon'' the incident with the knife.Perryman further stated, ``I'll take that thing awayfrom you and shove it right up your ass too.'' Morri-
son replied that if Perryman tried to take the knife
away from him and shove it up his ``ass,'' then Morri-
son would cut Perryman's ``ass'' too.In a July 7 letter, Respondent discharged Morrison,allegedly because of the incident described above.Based on the Respondent's unlawful threats and in-terrogation of Morrison and on the discriminatory dis-
charges of two other employees, we find, in agreement
with the judge, that the General Counsel established a
prima facie case that a reason for Morrison's discharge
was his union activity. Further, we are not persuaded
that Respondent has established that the discharge
would have occurred in the absence of union activity.4In this regard, Respondent relies on Morrison's threats
and his possession of the knife. However, the entire in-
cident was precipitated by Bowles' threat to, and as-
sault on, Morrison.5Morrison credibly testified that hesought to avoid a fight.The knife was displayed only because it fell from atool caddie as a consequence of Bowles' assault.6There is no evidence that mere possession of a knife
is a ground for discharge. Morrison did not brandish
the knife or remove it from its sheath. Although Morri-
son uttered threats concerning the use of the knife, he
did so only in response to Bowles' assault and to
Perryman's own threat to Morrison.The Respondent has not shown that it has a policyor practice of discharging employees in comparable
circumstances. Although we do not condone Morri-
son's conduct, we find that the Respondent has not
met its burden of establishing that Morrison would
have been discharged for such conduct in the absence
of his union activity.7Accordingly, we conclude thathis discharge also violated Section 8(a)(3) of the Act.AMENDEDCONCLUSIONOF
LAWSubstitute the following for paragraph 4 of thejudge's Conclusions of Law.``4. The Respondent has violated Section 8(a)(3) and(1) of the Act by discharging employees Ted Duran,
Frank Hayes, and Charles Morrison because of their
interest in and activities on behalf of the Union.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge asmodified below and orders the Respondent, Cal West-ern Transport, Inc., Modesto and Los Banos, Califor-
nia, its officers, agents, successors, and assigns, shall
take the action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Make employees Frank Hayes, Ted Duran, andCharles Morrison whole for any loss of pay or benefits
suffered by reason of the discrimination against them,
in the manner described above in the remedy section
of the decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate employees regarding theirown union activities or the union activities of other
employees by asking who is involved with the Union,
where union meetings are being held, or any other
questions about employees' involvement with the
Union.WEWILLNOT
threaten employees with loss of jobs,discharge, reduced income, or the closing down of the
business in the event they select the Union as their col-lective-bargaining representative and the possibility of
violence by antiunion employees.WEWILLNOT
discharge employees because theyhave engaged in union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer employees Frank Hayes, Ted Duran,and Charles Morrison immediate and full reinstatement
to their former positions, without loss of seniority or
other benefits, and we will make them whole, with in-
terest, for any loss of pay or benefits suffered by rea-
son of our discrimination against them, and we will 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates or time periods hereinafter are within 1993 unless oth-erwise specified.expunge from their personnel files any reference totheir discharges.CALWESTERNTRANSPORT, INC.Barbara D. Davison, Esq., for the General Counsel.Harry Finkle, Esq. (Finkle & Barsamian), of Fresno, Califor-nia, for the Respondent.DECISIONSTATEMENTOFTHE
CASEGERALDA. WACKNOV, Administrative Law Judge. Pursu-ant to notice, a hearing in this matter was held before me
in Modesto, California, on October 5, 6, and 7, 1993. The
charges were filed on May 4 and June 3, 1993, respectively,
by Teamsters, Chauffeurs, Warehousemen and Helpers
Union, Local No. 386, International Brotherhood of Team-
sters, AFL±CIO, CLC (the Union). The charges were amend-
ed by the Union on May 7 and July 21, 1993, respectively.
On June 25, 1993, the Regional Director for Region 32 of
the National Labor Relations Board (the Board) issued a
complaint and notice of hearing in Case 32±CA±13163, and
on July 30, 1993, the Regional Director issued a consolidated
complaint and notice of hearing in both captioned cases, al-
leging violations by Cal Western Transport, Inc. (the Re-
spondent) of Section 8(a)(1) and (3) of the National Labor
Relations Act (the Act). The complaint was amended at the
hearing. In its duly filed answer to the consolidated com-
plaint, the Respondent denies that it has committed the unfair
labor practices as alleged.The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of the hearing, briefs
have been received from counsel for the General Counsel
and counsel for the Respondent. On the entire record, and
based on my observation of the witnesses and consideration
of the briefs submitted, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a California corporation with officesand places of business located in Modesto and Los Banos,
California, where it is engaged in the transportation by truck
of milk and juices. In the course and conduct of its business
operations, the Respondent annually sells and ships goods or
provides services valued in excess of $50,000 directly to cus-
tomers or business enterprises who themselves meet one of
the Board's jurisdictional standards, other than the indirect
inflow or indirect outflow standards. It is admitted, and I
find, that the Respondent is now, and at all times material
has been, an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted, and I find, that the Union is, and at alltimes material has been, a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe principal issues in this proceeding are whether the Re-spondent violated Section 8(a)(1) of the Act by various
verbal threats, statements, and instances of interrogation, and
whether the Respondent violated Section 8(a)(1) and (3) of
the Act by discharging three employees because of their ac-
tivities on behalf of the Union.B. The Facts1. Background; 8(a)(1) violationsThe Respondent's business consists of picking up milkfrom dairies and delivering it to various creameries and other
milk processors. The Respondent's operations are ongoing 24
hours a day, 7 days a week. The Respondent's approximately
40 truckdrivers customarily work a 6-day schedule, with 2
days off. Thus, their days off change with each rotation of
this schedule. They are required to have a weigher's and
sampler's license issued by the State.Charles Morrison began working for the Respondent as atruckdriver on March 22, 1990. His duties were similar to the
duties of all other truckdrivers, namely, to weigh, sample,
and load milk in the Respondent's tank trucks and transport
it from various dairies to creameries or other milk product
processors.After first discussing the possibility of union representa-tion with several employees, Morrison contacted the Union
in March 1993.1He then spoke to a few drivers about theUnion, and passed out some union-related literature which
had been furnished him by the union representatives. He also
posted a pamphlet on the company bulletin board in the driv-
ers' room at the Modesto facility.In early April the Respondent held a drivers' meeting ata local Modesto restaurant for the purpose of discussing a
new health care package. According to Morrison, about 12drivers were in attendance. Gene Rubey, the Respondent's
vice president, talked generally about the difficult business
climate. Ray Avila, Respondent's northern regional manager,
then spoke up and indicated that the employees should not
look for any help from the unions because unions were un-
dergoing hard times also. He went on to say that other union
milk haulers had just shut down and sold their milk-hauling
operations, and named Cal Co-Op and CMP as examples. He
said that it wouldn't be long before Kings County, another
milk hauler, would be the only union milk hauler left in the
State.Avila, testifying regarding this meeting, did admit that hestated that times were difficult and that milk-hauling compa-
nies that were involved with unions seemed to be going out
of business.On about April 27, at the Modesto facility, AllenPerryman, the Respondent's chief dispatcher, said that he
wanted to talk to Morrison about something. Perryman, ac-
cording to Morrison, asked, ``What's all this Union shit I'm
hearing about?'' He went on to say that he was hearing all
kinds of rumors about a union and they were all pointing
right back to Morrison. Morrison was somewhat noncommit- 225CAL WESTERN TRANSPORTtal and said that he had been a union electrician and wasknown to be a prolabor person, and that it should not sur-
prise Perryman that employees would believe that he was in-
volved. Morrison also said that he was not sure he should
or could talk to Perryman about the matter.During the conversation Morrison said that the drivers hadnot had a raise in 2-1/2 years and that benefits had been re-
duced, and indicated that under the circumstances such union
activity should not have been unexpected. Perryman said that
he really didn't care whether the drivers went Union or not
because he would have his job anyway. He said that, ``If this
company goes Union that the color of the trucks is going to
change.'' He also said that a major customer, Hilmar Cheese,
would not allow the Respondent to deliver there any longer
because Hilmar didn't want union drivers on its property.
Morrison replied that he did not believe it was legal for
Hilmar Cheese to deny access to the drivers just because
they were Union.Perryman asked Morrison who else was involved in theUnion, and said, ``Don't rely on your buddy Ted [Duran]
there because he's not going to be any help to you.''
Perryman reiterated that he had talked to other drivers and
they had indicated that Morrison was the one behind the
union movement. He also asked Morrison where the union
meetings were taking place. Morrison said that he needed to
talk to some people before he could answer such questions.Perryman also expressed his concern that union activitycould result in the sabotage of the trucks. Morrison replied
that if there was any sabotage it would not be attributable
to him because he would never do anything to jeopardize thesafety of anyone. Perryman also stated that there were a
number of drivers who were very much antiunion, and that
he could not be responsible for their actions. He added that
he would hate to see anything violent happen around the
yard. Morrison said that if there was any violence it wouldn't
be coming from him.On the next day, Wednesday, April 28, as Morrison wasreporting to work, Perryman asked him who he was seeing
down at the union hall. Morrison said that he did not want
to talk about this any more and Perryman said, ``Good.''Perryman testified as follows regarding the aforementionedconversations: In late April he approached Morrison and said
that he needed to talk to him. Perryman told Morrison that
he had been hearing some rumors from the drivers about a
union, and Morrison's name had been mentioned as being in-
volved in it. Morrison said he really wasn't at liberty to dis-
cuss the matter. Perryman said that he really didn't care ei-
ther way, but he had a terminal to run and was concerned
about the safety of the menÐhe didn't want any violence or
disruption of the operations. In this regard, Perryman testi-
fied that there had been some windows busted a few days
earlier; he did not provide any details of this during the
course of his testimony, but apparently attributed the broken
windows to the advent of the Union. Perryman denied the re-
mainder of the conversation related above by Morrison. Fur-
ther, he denied that there was a subsequent conversation on
the next day regarding the Union.2. The discharge of Frank Hayes; 8(a)(1) violationsEmployee Frank Hayes began working for the Respondentin 1979. Hayes was a driver based at the Respondent's Los
Banos facility, located some 40 miles from Modesto. InApril, Hayes happened to phone Morrison to schedule a fish-ing trip. The subject of the Union came up and, according
to Hayes, Morrison was reluctant to discuss the Union withhim, and expressed his fear of being terminated. He also said
that he was afraid anything he said to Hayes would get back
to Ray Avila. Hayes said that he would not say anything to
Avila because, Hayes ``wasn't getting along with Ray
[Avila]'' at that time. Then Morrison said that he had been
in touch with the Teamsters. After some further discussion,
Hayes said that he would talk to the drivers in Los Banos
and see how they felt about the Union if Morrison wanted
him to. During the next several weeks, Hayes did discuss the
Union with the Los Banos drivers.Morrison phoned Hayes on April 28 and said he wantedto talk to Hayes in person. Again Morrison said that he was
afraid he would probably be fired because of the union activ-
ity. Hayes indicated that he had been expecting a call from
Morrison, as he had been told by another employee that
morning that Morrison had been confronted by Perryman in
the Modesto yard and wanted to talk to Hayes. They agreed
to meet the following morning.Prior to reporting to work that afternoon, Hayes phonedhis supervisor, Raymond Avila, Respondent's northern re-
gional manager, about a work-related matter. Avila said that
he wanted to talk to Hayes about something and would meet
him at the yard where the trucks were parked, about a mile
from the main Los Banos facility where the trucks were serv-
iced. Hayes drove into the yard and began to put his things
in the transport truck in preparation to begin his route. Avila
told him to put the items back, that he wasn't going out on
his run. He handed Hayes an envelope with insurance papers
and said that was all Hayes would be getting. Hayes asked
what was going on, and Avila replied, ``I should ask you
what's up with you and those two guys from Modesto.''
Hayes asked what two guys, and Avila replied, ``The two
that you're going to meet in the morning.'' Avila apparently
implied that he knew of Hayes' earlier phone conversation,
described above. Avila, according to Hayes, proceeded to ask
him what his involvement was with the Union. Hayes told
him that he didn't have any involvement and had not met
with anyone or signed anything. Avila accused him of lying
and said that Hayes would not be going out until further no-
tice. Avila reiterated his belief that Hayes was supposed to
be getting with his other two buddies in Modesto the follow-
ing morning and ``meet with them on this issue of this union
shit.''Avila said that the only reason he had kept Hayes aroundwas as a favor to Hayes' parents, and that he should have
fired Hayes a long time ago. He said that he knew that
Hayes had been ``slapped around by other drivers,'' and he
(Avila) was holding people back from hitting Hayes. Hayes
said that he had not been slapped around by anyone and did
not know where Avila had heard this. At some point in the
conversation, Avila said that Hayes would have a hard time
finding other work because he ``was going to be marked as
a troublemaker.'' Also at some point Avila wanted Hayes,
and apparently his ``two buddies,'' to report to Modesto the
following morning to explain ``this union shit'' he and his
buddies were involved in.Hayes testified that during his discussion with Avila, an-other driver, Dave Erreca, drove in to the yard and proceeded
to climb in the tank truck to take Hayes' route. Erreca did 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
not speak to either Avila or Hayes. Hayes looked at Avilaand said, ``In other words, I'm not going out.'' Avila said,
``No, you're not.'' Hayes got into his pickup and drovethrough the yard to the end of the driveway. He then got out
of his pickup, walked back to Avila's car, and asked if he
was fired. At this point, Avila said, ``Yes, you're fired.''The following afternoon Avila phoned Hayes. He asked ifHayes wanted to come down and make a statement to Gene
Rube, the Respondent's vice president. Hayes, believing that
Avila was asking him to give information about the Union
to Rube, said there was nothing to talk about. Avila asked
him if he was sure there was nothing he wanted to state, and
Hayes repeated that there was nothing to talk about.Avila, who has been friendly with Hayes' family for 40years, testified that Hayes received approximately a 2-week
suspension in about August 1991, and was transferred to the
night shift in September 1991. According to Avila, Hayes
was transferred because he could not get along with people.
It was becoming such a problem that Avila felt that if he
``didn't take him away from the rest of the people, some-
body was going to kill him.'' Hayes apparently protested the
transfer and told Avila that he got along with everybody and
was not having any problems. Hayes essentially corroborated
Avila's testimony in this regard, testifying that in September
1991, he was told by Avila that he would have to accept the
transfer to the night shift or go down the road, because Avila
was afraid that employees were going to kill him.Avila testified that he happened to answer the phone at theLos Banos office of the Respondent when Hayes called.
Avila told Hayes that he had been looking for him because
he had something to give him. Hayes, according to Avila,
said, ``Oh, you do huh.'' Avila, who testified that he was
used to Hayes' smart-alecky tone of voice, said yes, and that
he would meet him at the yard about a mile away where the
trucks were parked. Avila discerned from Hayes' brief and
sarcastic retort that Hayes ``was wise, you know, just these
tantrums he throws .... 
[h]e was acting awfully funny.''On his way out the door, Avila happened to see Dave Erreca,
another driver. Erreca had just returned from his route and
was fueling his truck for Hayes, who was scheduled to drive
the next shift. Avila told Erreca that he had better hang
around because Hayes was having another one of his tan-
trums. According to Avila, Hayes was acting very strange,
and Avila didn't know whether Hayes intended to work that
evening or what he was going to do.Avila arrived at the yard prior to Hayes and was standingby his car when Hayes drove into the yard. According to
Avila, Hayes' face was redder than a beet when he jumped
out of his pickup and said, ``Now what the fuck do you
want.'' Avila said that he had an envelope for him which
contained health insurance information for the new health in-
surance coverage obtained by the Respondent. At this point,
Hayes started screaming about the Union. He said, ``Hey, I
know you think I'm involved in the Union. I never signed
no fucking card. I haven't been to no breakfast meetings and
I haven't talked to nobody. And you think it's me.'' Avila
said that he just came over to give him the insurance enve-
lope, and he didn't care about the Union. At this point Avila
was not intending to take any action against Hayes. Hayes
then got in his pickup and, on his way out of the yard, accel-
erated his vehicle in a manner which caused it to spray grav-
el all over Avila's car. Then he slammed on his brakes, gotout of the pickup, and screamed at Avila: ``What the hell isgoing on. Am I fired from this fucking job.'' By this time
Avila had had enough of Hayes' insubordinate behavior, and
he said yes, that Hayes was fired.Dave Erreca has been employed as a driver by the Re-spondent for 2 years. Erreca testified that on April 28, as he
was fueling his truck and getting it ready for the next driver,
Avila came up to him and said that ``we might need you to
run route 20 tonight.'' Erreca did not want to run a second
route that day, but said okay. Avila told him to just stick
around and someone would let him know what was going
on. Then Erreca drove to the other yard where the drivers
pick up their trucks.Erreca testified that at the yard he saw Avila hand Hayesan envelope and assumed it contained insurance papers simi-
lar to those which Avila had recently given to Erreca. Then
he heard Avila and Hayes begin arguing. Hayes, according
to Erreca, threw up his hands and said, ``I'm tired of this
fucking shit and you guys.'' Then he got in his pickup and
threw a bunch of rocks all over everywhere, slammed on his
brakes, backed up, got out of his pickup, and said to Avila,
``Well, I guess I'm fired.'' Avila looked at him and said,
``Yep, I guess you are fired.''Hayes denied that he used any profanity or screamed atAvila during the exchange in the yard. Nor did he speed
away in his pickup and spray Avila with gravel from the
yard.3. The discharge of Ted Duran; 8(a)(1) violationsTed Duran was employed by the Respondent as a driveron July 27, 1990, and was discharged on May 5, about a
week after Hayes. His immediate supervisor was Chief Dis-
patcher Allen Perryman. Duran learned about the union orga-
nizing effort from Morrison. Thereafter, he spoke to a few
drivers about the Union. Duran testified that in late April, atthe Modesto terminal, Perryman asked to speak with him in
the conference room. Perryman asked, ``[W]hat's all this
union shit?'' Duran said he really didn't know what
Perryman was talking about and that he did not want to talk
about it. Perryman asked him who was involved, where the
meetings were taking place, and whether Duran had attended
any meetings. Perryman mentioned that he had previously
spoken to Morrison about the matter. Perryman said that if
the drivers went Union the Company would shut the doors
and have another transport company haul the milk, and that
he didn't care as he would have a job in any event. He said
that the reason he was asking about the Union was because
he was concerned for everyone's safety in the event of pos-
sible violence, and that he couldn't control the drivers. He
also mentioned that Hilmar Cheese, one of the Respondent's
biggest customers, would never accept the Union. At some
point there was apparently a question by Duran regarding his
future employment, and Perryman told him that his job was
in no immediate jeopardy.During this conversation, which lasted about 20 minutes,Perryman stated that he was supposed to go on vacation but
that this had been postponed because the assistant dispatcher,
Don Avila, Raymond Avila's son, would not be able to han-
dle what was coming up. Duran said that it sounded as if
Perryman was preparing for a battle, and Perryman said,
``[N]ot a battle, a fight.'' Perryman said that if the drivers
went Union and got $13 or $14 per hour, the union dues 227CAL WESTERN TRANSPORT2When picking up milk from dairies, the drivers are required totake certain samples of the milk from the dairies' holding tanks prior
to transferring the milk into the tank trucks. The samples, consisting
of pint or half-pint bottles, which are subsequently tested for bac-
teria, sediment, and butterfat content, are kept in a cooler in the
trucks and are delivered to various destinations for testing. Fair sam-
ples are special additional samples of milk which the drivers are pe-
riodically required to collect from dairies who desire to have their
milk judged in various county and state fairs. Winning ribbons or
awards in county and state fairs for high quality milk is a matter
of prestige to the dairies and may translate into economic benefit.3This latter practice is particularly egregious and prohibited as ittends to give a false reading which would thereby not accurately re-
flect the correct butterfat content of the milk, particularly as milk
from various dairies is often transported in the same tank truck. As
the dairies are compensated according to the butterfat content of the
samples, false readings may result in economic loss. Taking false
samples in this manner is a serious violation of state regulations as
well as the Respondent's work rules and warrants dismissal or strin-
gent discipline.would just cancel out the increase in pay; further, the driverswould never get more than 8 hours' work a day, so the in-
crease in pay wouldn't benefit them. Perryman also told
Duran not to relay any messages back and forth between the
drivers about the Union.Duran told Perryman that he was not involved with theUnion and didn't know why Perryman was talking to him;
that he had not attended any union meetings, and that he
didn't know who went to the meetings. Perryman said that
he was not trying to get anyone in trouble or go after any-
one, and Duran said he did not want to be involved with the
Union.A day or two later, Perryman commented to Duran that hehad ``a full crew, plus two.'' Duran had noticed that drivers
had recently been hired and asked what Perryman's comment
was supposed to mean. Perryman said, ``Nothing ... well,

it just means I've got a full crew, plus two.'' Duran testified
that he interpreted this to mean that Perryman was in a posi-
tion to discharge drivers.Duran was discharged about a week later. On the morningof May 5, he called Perryman to see if the checks were in.
Perryman told him he would be receiving his final paycheck
and asked him where the fair samples were for Berkeley
Farms.2Duran said that he had picked up the fair samplesfor another customer, Hilmar Cheese Company, but did not
know he was supposed to pick up fair samples for Berkeley
Farms. Perryman said that there were notices posted in the
drivers' room advising the drivers that they were to pick up
fair samples for Berkeley Farms as well as Hilmar Cheese
that day. Duran said he simply didn't see the Berkeley
Farms' notices. Later that day Duran went to the terminal to
pick up his paychecks. Perryman handed him a written termi-
nation slip along with his paychecks.The termination notice, dated May 4, states:On 5±3±93 Rt 60-(9) Ted failed to pull Fair Sampleson Rt-9. Obviously Ted didn't read Instructions for all
Drivers. This has happened Three times in the last
month. This is what Drivers get paid for. Pulling sam-
ples.Perryman testified that he had issued Duran two priorwarnings, dated April 5 and 12, respectively. The April 5
warning states: ``Ted didn't pull all his samples for State
Dairy Assc. Route A. Going Foster Farms.'' The April 12
warning, according to Perryman, was missing from Duran's
personnel file and could not be found. While Perryman was
unable to specifically recollect what was contained in the
warning notice, he testified that it also was a warning to
Duran for failing to pull samples at various dairies prior to
delivering the milk to its destination, and may have also con-
tained a reprimand for pulling samples from the top (ordome) of the tank truck after the milk was loaded, ratherthan from the holding tanks at the dairy.3Regarding the various conversations he had with Duran,Perryman testified that in late April he had a 5-minute con-
versation with Duran, as follows: After observing that Duran
had engaged in a conversation with a few drivers, he asked
Duran what was going on. Duran proceeded to tell Perryman
that there was a lot of ``stuff'' and rumors regarding the
Union that Perryman should have heard about, and that a
bunch of guys were talking about the Union. Perryman said
that he didn't care and asked Duran if he was involved in
it. Duran said that he was not involved and didn't know
much about what was going on. That was the extent of the
conversation.Perryman acknowledged that, several days following theaforementioned conversation, he did happen to mention to
Duran that he had ``a full crew plus a couple extras.'' Duran
asked what that meant, and Perryman said that it meant
``nothing.'' That, according to Perryman, was the extent of
the conversation. Explaining what he meant by this remark,
Perryman testified that he had been having considerable dif-
ficulty with the scheduling of the drivers' routes due to an
inadequate complement of drivers, and that this required as-
signing drivers to work on their scheduled days off. Finally,
however, he was able to find a couple of new hires and was
getting them trained so the regular drivers would not have
to work so hard. According to Perryman, he mentioned this
to other drivers so that they could let him know if they need-
ed additional days off, because Respondent was then in a po-
sition to possibly accommodate their requests.Duran testified that he had never read the April 5 warningfor failure to pull all required samples. However, he ac-
knowledged that he, as well as other drivers, had, on occa-
sion, failed to pull such samples. Regarding the alleged April
5 warning, he did recall a conversation with Perryman about
the matter: He explained to Perryman that he had recently
been transferred to the day shift, and that while he had
pulled certain samples that day from the dairy in question,
he had not remembered the day-shift procedure for pulling
certain extra samples on Mondays; and, according to Duran,
Perryman apparently found his explanation to be satisfactory
and tossed the warning in the trash. Perryman, during his tes-
timony, acknowledged that Duran had previously been on the
night shift and was transferred to the day shift sometime
around April 5, and recalled that Duran explained to him that
he (Duran) had inadvertently neglected to pull the extra sam-
ples as he was not yet in sync with the day-shift procedures;
however, Perryman was not asked whether he discarded the
warning in the trash following this explanation by Duran.Duran categorically and repeatedly denied that he wasissued a warning or had any conversation with Perryman on
or about April 12, regarding either a failure to pull samples
at the dairy or the pulling of samples from the top of his 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Two drivers had been discharged previously: Hayes on April 28and Duran on May 5.5Apparently, drivers are permitted to work no more than a pre-scribed number of hours per week.tank trucks. In this regard, Perryman testified that he did in-vestigate the matter and learned from two sources, namely,
employee George Bowles and from a receiver at Foster
Farms, whom Perryman was unable to identify by name, that
both individuals had indeed seen Duran pull samples from
the top of the tank truck. While a statement to this effect,
apparently prepared by Perryman and signed by George
Bowles, was introduced into evidence, Bowles, who testified
in this proceeding on behalf of the Respondent about other
unrelated matters, was not asked about this incident during
his testimony. Perryman testified that he asked the receiver
from Foster Farms to put something in writing regarding this
alleged infraction by Duran, but the individual refused and
said that he did not want to become involved.4. The discharge of MorrisonThe monthly work schedule for the drivers is posted onthe bulletin board in the drivers' room. According to this
schedule, and in accordance with the regular rotation, Morri-
son was not scheduled to work on Friday, May 14, or Satur-
day, May 15. On or about May 10, Morrison noticed that
Perryman had changed the schedule and had assigned Morri-
son to work a shift on Saturday, May 14. Morrison testified
that in the event a driver is needed to work a scheduled day
off, the usual procedure is that Perryman will first ask one
of the drivers whether he is willing to work the particular
shift; in the event the driver is unwilling to do so, Perryman
will customarily attempt to find another driver to work the
shift. However, Perryman did not first check with Morrison
on this particular occasion. Morrison testified that the month
of May ``was a particularly difficult time because we were
short drivers.''4On seeing his name written in on the schedule, Morrisonwent to talk with Perryman about the matter. Morrison told
Perryman that he had made prior plans for those particular
days and explained that the plans involved his wife and his
wife's family. He repeatedly attempted to convince Perryman
that he needed that Friday off, and Perryman repeatedly de-
nied his requests, stating that Morrison had hours available5and that he would have to work on that Friday. Finally, un-
able to persuade Perryman to let him have that day off, as
previously scheduled, Morrison indicated that he would not
work that Friday as ``he could not be in two places at the
same time.'' Morrison continued the conversation on the next
day, May 13, and suggested that there were several other op-
tions available to Perryman which involved juggling the
schedules of other drivers who had previously been sched-
uled to work on the Friday in question. Morrison testified
that Perryman became ``a little upset'' with him, and asked
if he was trying to do Perryman's job for him. However, at
some point in the conversation Perryman indicated that hewould see what he could do, but he couldn't promise any-
thing. Later, Perryman again said that Morrison would be
covering the shift, as he had checked and determined that no
other drivers were available. Morrison said, ``Bullshit ... I

am entitled to my weekends because they're so few and farbetween,'' and he again said that he would not be there towork the shift.Approximately an hour later, Morrison phoned Perryman'sassistant dispatcher, Don Avila, and said that he would not
be at work on May 14, because of a medical problem. Short-
ly thereafter, he went to his doctor because of a flareup of
ulcerative colitis, which is aggravated by stress. Morrison
testified that the condition ``was flaring up pretty bad be-
cause I'd been upset a lot lately with the way things had
been going.'' The doctor gave Morrison a note excusing him
from work from May 13 through 16 and permitting him to
return to work on Monday, May 17.Morrison returned to work on May 17 and handed the doc-tor's note to the Respondent. On May 19, Perryman handed
Morrison an ``Employee Corrective Interview'' form, which
states, in pertinent part, as follows:Chuck was scheduled to work on Fri. 5±14±93 at3:15 p.m. Chuck refused to work and tried to dispatch
other drivers so he could have the day off. Under
D.O.T. and ICC laws that we are fully aware of the
guidelines, and take that responsibility to follow and
abide by, Chuck was well under his maximum hours al-
lowed by the laws: which gives us the right to dispatch
as we see fit. Our one month schedule is a rough draft
of what days off are possible if things go right. ...

Further incidents of the above nature may result in dis-
ciplinary action such as suspension and or termination.Morrison's next scheduled days off were Saturday, May22, and Sunday, May 23. On about May 19, Perryman again
changed the schedule and Morrison was ``written in'' to
work on May 22, beginning at about 4:30 p.m. On the morn-
ing of May 22, Morrison again called in sick; Perryman said
that he was expecting this, that Morrison should bring a doc-
tor's note, and that he was scheduling Morrison to work on
Sunday, May 23. Morrison said that he would not be able
to see his regular doctor over the weekend and it would cost
too much for Morrison to go to a hospital emergency room.
Perryman said that was Morrison's problem. Perryman then
said that he was scheduling Morrison to work a shift on Sun-
day, May 23. At this point Morrison said that there was stat-
ic on the line and he was having trouble hearing Perryman.
Perryman said that he knew Morrison could hear him, and
Morrison said that he could not.Morrison testified that there was no static on the line, andfelt that he had no choice but to lie to Perryman about the
static as he felt he deserved the time off. He next reported
to work on Monday, May 24. He was not allowed to work
that day as he did not have a doctor's note. He did get a
doctor's note the next day, May 25, and reported to work.
Again he was not permitted to work and was given a 5-day
suspension together with the following employee corrective
interview notice:You called in, allegedly ``sick.'' I asked you toproduce a doctor's certificate as we have done consist-
ently in the past. You refused to provide a medical re-
lease, claiming it was too difficult. During that same
telephone conversation, I also told you that you were
needed to work on Sunday, May 23, 1993. You replied,
``I must not have heard you correctly. There's static on
the line. I responded, ``YesÐyou will need to work on 229CAL WESTERN TRANSPORTSunday.'' During the call, on several subsequent occa-sions, you repeated, ``I can't hear you right'' there must
be static on the line, and words to that effect. Signifi-
cantly, however, later during that same telephone con-
versation, I again mentioned that you needed to bring
a doctor's note in for Saturday's absence. You replied,
``Allen, you know I can't easily get to a doctor on Sat-
urday.'' After that however, you returned to game play-
ing and repeated, there must be static, I can't hear you,
I don't know what you are saying.This insubordination, and your refusal to report forwork, cannot and will not be tolerated in the future.
After you serve your suspension you are welcome to
return to work under the same conditions as every other
employee. The decision is yours. We cannot, however,
tolerate future violations of company rules, including
dishonesty, disobedience and/or insubordination, failure
to follow orders and instructions, failure to call in or
report for duty, reporting to work late without notifying
the supervisor in advance, harassment, or failure to
obey applicable company, state or federal regulations.Morrison testified that he told Perryman that he knew thiswas a ``railroad job'' because of his union activity, and that
the suspension was taking food out of his children's mouths.
Perryman didn't reply, but kind of ``shrugged it off.''Thereafter, Morrison had no further scheduling problemsor other work-related problems, and he testified that ``the
whole month [of June] went pretty smoothly.''Perryman testified that prior to Morrison's suspension hespoke to Gene Rubey about the matter and recommended
that Morrison be discharged for lying and taunting Perryman
on the phone. According to Perryman, the month of May was
a rough month for scheduling drivers, and Morrison was
``pretty much'' the only driver who had not worked extra
days. Rubey said that Morrison should be given another
chance and ``a clean slate,'' and ``That with this situation
going on with the Union, that maybe we should just give
him a break and see if we can straighten it up.''On June 30, Morrison was assigned to drive a truck usu-ally driven by another driver, George Bowles. Morrison had
driven this vehicle on several prior occasions, and had re-
moved a large box, containing Bowles' belongings and work-
related tools and materials, in order to make room for similar
items which Morrison carried with him. During these occa-
sions, Bowles' box was temporarily stored in the Respond-
ent's facility. On the date in question, Morrison encountered
Bowles as Morrison was carrying his belongings to Bowles'
truck. Bowles told Morrison to ``leave that fucking box in
that truck or I'm going to kick your fucking ass.'' Morrison
replied in kind, and said that if Bowles didn't want his ``shit
messed with'' he should take it home like everybody else
does. Bowles, a large man, then grabbed Morrison's shirt
with his left hand and hit him in the face with his right hand.
Morrison was thrown backwards by the punch, his glasses
were knocked off, and everything he was carrying was scat-
tered on the ground. Morrison was spitting blood, and the en-
tire front of his shirt was ripped off.Morrison backed away from Bowles and was determinednot to get into a fight with him as he believed this was a
contrived scenario to cause his discharge as a result of his
union activity. He hollered for Perryman to come out of theoffice and began kicking a cardboard packing barrel aroundthe yard to vent his frustrations. Perryman came out and
asked what happened. Morrison said that Bowles had just hit
him, and Morrison wanted him arrested. Perryman said that
no one was going to be arrested, and Morrison said that he
had been assaulted and it was his right to have Bowles ar-
rested. There was some discussion about what had happened,and during this discussion Perryman said that Bowles' box
was assigned to the truck and that Bowles had been given
permission to keep the box in his truck, thus indicating that
Morrison had no right to remove it. Morrison said,
``Bullshit,'' adding that nobody else had that privilege.Perryman separated the two drivers and said that he hadto make a phone call. Shortly thereafter Perryman came out
of the office and said that he would call the sheriff if Morri-
son still wanted him to do that. Morrison, who had time to
calm down, said that he had changed his mind and was not
interested in having Bowles arrested. Bowles, who was
standing nearby, was toeing around among Morrison's tools
and belongings which were still on the ground, and said that
the real reason Morrison didn't want to call the sheriff was
because of his possession of a knife which had fallen out of
Morrison's tool caddie. The knife was a type of hunting
knife, with about a 5-inch blade, encased in a leather sheath.
Bowles said that he would have Morrison arrested for carry-
ing a concealed weapon. Morrison began picking up the
things that were scattered on the ground: screwdrivers, a
flashlight, a clipboard, sample, bottles, and other items. Mor-
rison said that he wasn't carrying a concealed weapon be-
cause the knife was being carried in an open tool caddie, and
``besides that, I have a right to defend myself. I should have
come up with it and cut your fucking throat for you.''
Perryman said that Morrison would not be cutting anyone in
his terminal, and added, according to Morrison, ``I'll take
that thing away from you and shove it right up your ass.''
Morrison then said, ``[T]ry it and I'll cut your ass, too.''
Perryman said, ``[Y]ou ain't shit. You ain't going to cut no-
body.'' He said it was against company rules to have that
knife and he didn't want to see Morrison with a knife in the
terminal again. During the exchange, Morrison had picked up
his knife, and had placed it back in the tool caddie. He did
not make any gestures with the knife toward anyone, and the
blade was never exposed as the knife was never removed
from its sheath. Morrison said that he did not want Bowles
to go to jail, and if any proceedings took place they would
be civil proceedings. He was not in shape to work his shift
that day and went home.Later that day Morrison received a phone call fromBowles who apologized profusely for what had happened,
and explained at length about personal problems that were
upsetting him to the point that he was concerned about not
being in control of his behavior. He said that he would make
a public apology and would pay Morrison for the day's
wages he had lost. Morrison said that he would call
Perryman and advise him that Bowles had apologized, and
that Morrison didn't want to have Bowles get fired as a re-
sult of the incident. When Morrison called Perryman, he was
told that the matter was out of Perryman's hands and was
in the hands of the lawyers; and that he was being suspended
pending an investigation of the incident. On a subsequent oc-
casion, Perryman said that the reason the matter had not yet
been resolved was not because of Bowles' assault on him, 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Bowles was given a suspension of 14 working days. The suspen-sion letter states, in part, ``But for your extremely good working his-
tory and lengthy tenure with our company this would have been a
terminable incident. Physical abuse directed to any employee as was
done in this case is unjustifiable and not to be condoned.''but because of the incident with the knife. Morrison said thatthis was a ``bunch of bullshit ... you're railroading me

here ... because of my union activity.''
On July 7, Morrison and Bowles separately met with GeneRube and Ray Avila. Rube took extensive notes during the
meeting, writing out a lengthy statement as Morrison related
the details of the June 30 incident. At the end of the session,
Morrison said that he and the Respondent apparently had a
difference in philosophy regarding the Union and remarked
that if he would have known what was going to happen, it
was doubtful whether he would have engaged in such activ-
ity. Rube and Avila met privately for about 5 minutes, and
thereafter returned with a final paycheck and a letter of ter-
mination. The termination letter, dated July 7, is as follows:We have completed our investigation of the recentincident in which, after an altercation, you threatened
supervisor Allen Perryman (and fellow employee
George Bowles) with a lethal weapon. Mr. Bowles will
be dealt with separately.6Regrettably, based solelyupon your misconduct, it is our decision to terminate
your employment, effective 07/07/93.Recently, you were suspended for 7 working daysfor violating Cal-Western policies and regulations. Your
prior insubordination, taunting your supervisor and re-
fusal to work required assignments, was unprecedented.
Erring in favor of caution, however, we chose only to
suspend (not terminate) you, and offer you a ``clean
slate.'' You probably should have been discharged for
your previous misconduct, but we instead chose to as-sure you of continued employment as long as you
worked satisfactorily, under the same standards we
apply to all Cal-Western employees.On June 30, 1993, you were involved in an alterca-tion with Mr. Bowles. Again, his role in that incident
will be handled separately. After reviewing the incident
and hearing your side of the story, however, we con-
clude that threatening to knife your supervisor (Mr.
Perryman), in the presence of other employees, is en-
tirely unjustifiable. Mr. Perryman sought only to break
up the disturbance between you and Mr. Bowles. Your
assault of Mr. Perryman was unjustified, and far more
outrageous than any similar misconduct ever engaged in
by a Cal-Western employee! Your additional threats
against Mr. Bowles (to ``cut'' him with a deadly weap-
on) and your violation of numerous company rules and
policies, i.e., recklessness, disobedience, insubordination
and threatening language toward a supervisor, and pos-
sessing a dangerous weapon on company property,
merely supports Cal-Western's conclusions.Danny Garcia is a mechanic for the Respondent. Garciatestified that he heard the commotion in the yard on June 30
and summoned Perryman when he realized that the matter
had gotten out of hand. Bowles mentioned the knife that was
in Morrison's tool caddie, and Morrison had picked it up.
Morrison said to Bowles, ``I should slit your fuckingthroat.'' Perryman said that Morrison wasn't going to stickanybody in his yard, and that if he didn't put the knife away
he was going to take it away from him and stick it up his
``ass.'' Morrison said, ``Well, you think you can take it away
from me ... maybe I'll stick you with it.'' During this epi-

sode Morrison was holding the knife in his hand, but did not
remove the knife from its sheath. Then Morrison put the
knife back into the tool caddie and began picking up the rest
of the items which had been knocked to the ground. Morri-
son kicked both a cardboard container and a metal container,
which Garcia later picked up.C. Analysis and ConclusionsAn employer violates Section 8(a)(1) of the Act when itcoercively interrogates employees concerning their union ac-
tivities or the union activities of other employees, makes
promises of, or grants, benefits, or threatens employees with
economic hardship because they have engaged in protected
activities. Marion Rohr Corp., 261 NLRB 971 (1982); Gen-eral Electric Co., 215 NLRB 520 (1974); Patsey Bee, Inc.,249 NLRB 976 (1980); Anderson Cottonwood ConcreteProducts, 246 NLRB 1090 (1979).I credit Morrison's account of the early April drivers'meeting during which Respondent's official pointed out to a
group of drivers that the economic climate of the milk-haul-
ing business was generally weak, and that union milk haulers
were going out of business, ostensibly because of an inability
to compete in the market rather than simply because they
were Union. Contrary to the position of the General Counsel,
I do not conclude that these remarks, made in the context of
a meeting called for the purpose of discussing a new health
care package, constituted an implied threat that employees
would lose their jobs if they continued with the union orga-
nizing campaign.I credit Morrison's account of the April 27 and 28 con-versations initiated by Perryman. During the conversations,Perryman interrogated him about his union activity and the
union activity of other employees, specifically mentioning
that Morrison should expect no help from Ted Duran; asked
who Morrison was seeing at the union hall and where the
union meetings were being held; implied that if the drivers
went Union their jobs would be in jeopardy and the Re-
spondent would ``change the color of the trucks,'' thereby
indicating that the Respondent would close its current oper-
ations and resume operations with a new complement of em-
ployees; and suggested that Morrison should watch out for
any antiunion employees who could become violent, and for
whom Perryman could not be responsible. By such instances
of threats and interrogation, the Respondent has violated Sec-
tion 8(a)(1) of the Act, as alleged.I credit the testimony of Duran, and find that in late AprilPerryman had a similar conversation with him regarding the
Union and his union activity. During this conversation
Perryman asked Duran who was involved with the Union,
where the meetings were taking place, and whether Duran
had attended any meetings; warned Duran that he should not
relay any messages or information regarding the Union to
other drivers; stated that if the drivers went Union the Re-
spondent would shut its doors and have another transport
company haul the milk; said that he couldn't control the
drivers in the event of possible violence; and warned Duran
that in the event the drivers went Union their income would 231CAL WESTERN TRANSPORT7Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), affd. in NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).not increase as their hours would be reduced to no more than8 hours per day. By such interrogation and threats the Re-
spondent has violated Section 8(a)(1) of the Act.I credit the testimony of Hayes and find that in late April,Respondent's northern regional manager, Raymond Avila, in-
terrogated him about his union activity and accused him of
lying about his involvement with the Union; implied that he
was aware that Hayes would be attending a meeting regard-
ing the Union; and said that Hayes would have a difficult
time finding other work as he would be marked as a trouble-
maker. By such interrogation and threats the Respondent has
violated Section 8(a)(1) of the Act.Hayes was discharged on April 28, immediately afterbeing interrogated regarding his union activity and being
marked as a troublemaker by Raymond Avila. I credit
Hayes' account of the events on that date and his version of
the conversations with Avila. I find that Hayes did not say
anything to provoke Avila, intentionally cause rocks or grav-
el to be showered on Avila or his vehicle, or behave in an
insubordinate manner toward him. In this regard I do not
credit the testimony of Dave Erreca, a current employee, to
the extent that it is inconsistent with Hayes' testimony.While the record does indicate that Hayes may have haddifficulty in getting along with some of the other drivers,
thus precipitating his transfer to the night shift in September
1991, over a year and a half prior to his discharge, there is
no record of warnings or other evidence of conduct of this
nature subsequent to that date. Further, Avila said that he
was accustomed to Hayes' alleged outbursts and impudent
behavior and indicated that Hayes' alleged sarcastic retort on
April 28 was not out of character; and there is no evidence
that Hayes had previously refused to drive a scheduled route
or was undependable. Accordingly, Avila had no valid rea-
son to believe that Hayes did not intend to drive his route
that afternoon. Thus, by directing Dave Erreca to stand by
to drive Hayes' route, it is clear that Avila had decided to
replace Hayes even prior to Avila's conversation with Hayes
at the yard.During the same brief conversation Avila interrogatedHayes about his union activity, referred to him as a trouble-
maker, and told him that he would not be driving that after-
noon and immediately thereafter he summarily discharged
him. The General Counsel has presented a strong prima facie
case in support of the unlawful termination of Hayes. The
Respondent has failed to meet its7burden of establishing thatit would have terminated Hayes independent of any protected
activity in which he was involved. Having previously dis-
credited Avila's account of the incident and his purported
reasons for discharging Hayes, I find that the credible record
evidence abundantly supports the complaint allegation that
Hayes was discharged in violation of Section 8(a)(3) of the
Act because of his actual or suspected union activity.It is clear that Chief Dispatcher Perryman was aware ofDuran's union activity. He had interrogated Duran and Mor-
rison regarding their own union activity and the union activ-
ity of other employees just a week or so prior to Duran's dis-
charge; and Perryman referred to Duran at the time he inter-
rogated Morrison, stating that Morrison should not ``rely onyour buddy Ted [Duran] because he's not going to be anyhelp to you.'' This latter statement, coupled with Perryman's
remark to Duran several days later that Perryman had ``a full
crew, plus two,'' under the circumstances, indicates that
Duran's continued employment with the Respondent was ten-
uous at best. While Perryman testified that he simply meant
the remark to mean that he had hired additional drivers and
that this would benefit all the drivers who were then being
overworked, his evasiveness in answering Duran's direct
question as to its meaning is indicative of a more sinister
motive: that Duran was readily replaceable. I find that this
remark by Perryman constitutes an implied threat of dis-
charge and is violative of Section 8(a)(1) of the Act, as al-
leged.Duran's failure to pull the Berkeley Farm fair samples onMay 3 is admitted. This omission did not result in any eco-
nomic harm to either the Respondent or Berkeley Farms, as
the samples were timely submitted to the appropriate loca-
tion. According to Perryman, this was the final straw, as dur-
ing the previous month Duran had repeatedly demonstrated
an inattentiveness to work that could no longer be tolerated.I credit the testimony of Duran and find that the April 5warning for failure to pull extra samples had in fact been dis-
carded in the trash after Duran gave Perryman a satisfactory
explanation for his failure to obtain these samples. Thus, it
was Perryman's intent that this warning would not remain in
Duran's personnel file. Further, contrary to the assertions of
Perryman, I credit Duran's testimony that he had never re-
ceived any reprimand or warning on or about April 12.
Duran repeatedly denied that he had ever seen or received
such a warning, either verbal or written, and the Respondent
has produced no such warning, maintaining that it has been
lost.Thus, I find that the only infraction for which Duranshould have been held accountable was his failure to pull the
fair samples on May 3. Clearly, this isolated instance of inat-
tention to work is not serious enough to warrant Duran's dis-
charge. Indeed, there is documentary record evidence that
drivers often neglect to pull samples; customarily, they are
simply reminded to do so and are not given a written warn-
ing. Moreover, the record demonstrates that the Respondent's
practice is to suspend employees for various periods of time
depending on the severity of the infraction: Morrison was
given a 5-day suspension for gross insubordination, and
Bowles was given a 14 working-day suspension for physical
violence against another employee, supra. Even assuming
arguendo that Duran had been given three written warnings
within about a 1-month period, the Respondent proffered no
explanation for its decision to discharge Duran rather than
suspend him for an appropriate period of time in accordance
with its established practice.The General Counsel has presented a strong prima faciecase in support of the unlawful discharge of Duran. The Re-
spondent has failed to meet its Wright Line burden of dem-onstrating that Duran would have been discharged even in
the absence of the protected activity in which he was en-
gaged. Accordingly, I conclude that by discharging Duran on
May 5, the Respondent has violated Section 8(a)(3) of the
Act, as alleged.The complaint alleges that the changing of the scheduleddays off of Charles Morrison and the subsequent warnings
and 5-day suspension for failing and refusing to work those 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.days were unlawfully motivated. There is abundant recordevidence, including documentary evidence, that during the
month of May many drivers, in addition to Morrison, were
scheduled to work on their days off and that this was a usual
and customary occurrence. When Morrison protested this
change of schedule, Perryman said that he would attempt to
find someone else to drive the route; however, he was unable
to do so. Nor did the General Counsel introduce any evi-
dence to show that the Respondent could or should have
made other arrangements to accommodate Morrison. I find
that by requiring Morrison to work on his scheduled days off
the Respondent was not motivated by unlawful consider-
ations; rather, it treated Morrison in the same manner as all
the other drivers.Further, I find that the warnings and 5-day suspension ofMorrison constituted an appropriate response to Morrison's
clear acts of insubordination: Morrison had advised Perryman
that he did not intend to work on the days in question and
did not do so; and thereafter pretended that there was static
on the line whenever Perryman mentioned that he wanted
Morrison to work on a subsequent day. Under the cir-
cumstances, the 5-day suspension of Morrison was not un-
warranted.The June 30 knife incident, precipitated by Bowles, cre-ated a very unfortunate chain of events. After being as-
saulted, and in an understandably highly emotional state,
Morrison spontaneously said that he ought to cut Bowles'
throat, and then, when Perryman attempted to intervene,
Morrison made a similar threat toward him. While the knife
was not removed from its sheath and was not brandished by
Morrison, the threat to cut someone, even in the absence of
a weapon, is nevertheless a serious matter. To be sure,
Perryman could have chosen less provocative language to
diffuse the situation, but I do not think that Perryman's state-
ment that he would stick the knife up Morrison's ``ass'' if
he attempted to use it on Bowles excused Morrison's threat
toward Perryman; Morrison was the first to threaten the use
of the knife. The incident was serious and the Respondent
treated it as such.I am well aware that Morrison was instrumental in con-tacting the Union, and it is reasonable to presume that the
Respondent, during the course of interrogating employees,
may have learned or at least suspected this. There is no
doubt that the Respondent was aware of Morrison's strong
support of the Union, and, as found above, the Respondent
had previously exhibited its response to such a unionization
attempt by discharging two other employees. Similarly, the
Respondent would have welcomed any excuse to discharge
Morrison. Thus, the General Counsel has presented a prima
facie case supporting the allegation that Morrison's discharge
was unlawfully motivated.I conclude, however, that the Respondent has sustained itburden of proof under Wright Line, supra, by demonstratingthat under the circumstances here, and particularly in light of
his prior recent instances of insubordination, warnings, and
suspension, Morrison would have been discharged even in
the absence of his union activity. Accordingly, I find that
Morrison's discharge was not violative of the Act, and I shall
dismiss this allegation of the complaint.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(1) of the Actby the various instances of coercive interrogation and threats
of discharge, plant closing, loss of wages, and other similar
conduct found here.4. The Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging employees Frank Hayes and Ted
Duran because of their interest in and activities on behalf of
the Union.5. The Respondent has not engaged in other violations ofthe Act as alleged in the complaint.6. The unfair practices set forth in paragraphs 3 and 4above constitute unfair labor practices within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has violated Section8(a)(1) and (3) of the Act, I recommend that it be required
to cease and desist therefrom and from in any like or related
manner interfering with, restraining, or coercing its employ-
ees in the exercise of the rights guaranteed them by Section
7 of the Act. Moreover, the Respondent shall be required to
post an appropriate notice, attached hereto as appendix.Having found that the Respondent unlawfully dischargedemployees Frank Hayes and Ted Duran, I recommend that
it offer them immediate and full reinstatement to their former
positions of employment without prejudice to their seniority
or any other rights or privileges previously enjoyed, and
make them whole for any loss of earnings and benefits they
may have suffered by reason of the Respondent's discrimina-
tion against them. Backpay is to be computed in accordance
with the Board's decision in F.W. Woolworth Co
., 90NLRB 289 (1950), plus interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 181 (1987).Further I recommend that the Respondent remove from itsfiles any reference to the unlawful discharges and notify the
employees that it has done so and that it will not use the dis-
charges against them in any way.Based on the foregoing findings of fact and conclusions oflaw and on the entire record,8I issue the following rec-ommendedORDERThe Respondent, Cal Western Transport, Inc., Modestoand Los Banos, California, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Coercively interrogating employees regarding their ownunion activities or the union activities of other employees.(b) Threatening employees with loss of jobs, wages, theclosure of the facility, or future job opportunities because of 233CAL WESTERN TRANSPORT9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''their union activity, or with the possibility of violence fromantiunion employees.(c) Discharging employees because they have engaged inunion activity.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make employees Frank Hayes and Ted Duran wholefor any loss of pay or benefits suffered by reason of the dis-
crimination against them, in the manner described above in
the remedy section of the decision.(b) Preserve and, on request, make available to the Boardor its agents, for examination any copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this rec-
ommended Order.(c) Post at the Respondent's facilities at Modesto and LosBanos, California, copies of the attached notice marked ``Ap-
pendix.''9Copies of the notice, on forms provided by theRegional Director for Region 32, after being signed by Re-
spondent's representative, shall be posted by it immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, the National Labor Relations Board has
found that we violated the National Labor Relations Act and
has ordered us to post this notice and to obey its provisions.The Act gives employees the following rights.To organize themselvesTo form, join, or support unions
To bargain as a group through representatives oftheir own choosingTo act together for collective bargaining or other mu-tual aid or protectionTo refrain from any or all such activities.WEWILLNOT
interrogate employees regarding their ownunion activities or the union activities of other employees by
asking who is involved with the Union, where union meet-
ings are being held, or any other questions about employees'
involvement with the Union.WEWILLNOT
threaten employees with loss of jobs, dis-charge, reduced income, or the closing down of the business
in the event they select the Union as their collective-bargain-
ing representative, and the possibility of violence by
antiunion employees.WEWILLNOT
discharge employees because they have en-gaged in union activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer employees Frank Hayes and Ted Duran im-mediate and full reinstatement to their former positions, with-
out loss of seniority or other benefits.WEWILL
make them whole, with interest, for any loss ofpay or benefits suffered by reason of our discrimination
against them and we will expunge from their personnel files
any reference to their discharges.CALWESTERNTRANSPORT, INC.